  Case 3:20-cv-01676-BEN-DEB Document 21 Filed 04/12/21 PageID.539 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Pulse Electronics, Inc., a Delaware
corporation                                                   Civil Action No. 20-cv-01676-BEN-DEB

                                               Plaintiff,
                                        V.
U.D. Electronic Corp., a Taiwan                                JUDGMENT IN A CIVIL CASE
corporation


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant’s Motion to Dismiss is GRANTED. Plaintiff’s Complaint is dismissed without prejudice.
Leave to amend is denied as the claims are not ripe. However, Plaintiff may re-file its complaint once
the Director issues the certificate providing Plaintiff exclusion rights as to claims 18, 19, 22, and 23,
provided the 302 Patent claims have not expired by that time. Plaintiff’s request for a stay, made in its
opposition papers, is DENIED. The Clerk of the Court is directed to close this case.




Date:          4/12/21                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ M. Exler
                                                                                        M. Exler, Deputy
